Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
DETAILED ACTION
This communication is responsive to the after final filed on 09/24/2021. 
Claims 1-2, 4-4, 7 and  9-13 have been amended. 
Claims 23-27 have cancelled.
Claims 28-30 have been newly added.
Claims 1-22 and 28-30 are presented for examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the reader" in wherein the apparatus includes a first interface between the reader and the secure MCF, a second interface between the secure element and a sensor switch, and a third interface between the secure MCF and a second MCF that is to .  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
Claims 7-22 and 28-30 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Reese et al. “US 2016/0364723 A1” (Reese).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 7-22 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al. “US 2016/0364723 A1” (Reese) in view of Quesselaire “US 2004/0236693 A1” (Quesselaire).
Regarding Claims 1,  7 and 28:  Reese in view of Quesselaire disclose an apparatus comprising: a device for providing a personal point of sale (pPOS) for card present e-commerce transactions, the device including:
a secure microcontroller function (MCF) as part of a computer (at least see Reese Abstract; Figs. 1-3);
a secure element, to store and execute payment application and identification application to authenticate at least one of a payment instrument and a user of the device for a transaction (at least see Reese Fig. 4;  [0035]-[0036] and [0169]),
a payment kernel configured to interface with the secure MCF and to process payment for the transaction in response to the authentication, the payment kernel being local, remote, or split (at least see Reese Figs. 7 and 16;  [0037] and [0112]); and
Reese disclose the claimed invention but fails to explicitly disclose wherein the apparatus includes a first interface between the reader and the secure MCF, a second interface between the secure element and a sensor switch, and a third interface between the secure MCF and a second MCF that is to provide access to the payment kernel. However, Quesselaire disclose this  (at least see Quesselaire Abstract; [0005]; [0020]-[0023] and [0039]; Note: “[0022] With reference to FIG. 3, the electronic circuit of the terminal is schematically made up of a printed circuit board on which the electronic components required for the terminal to operate are soldered, particularly a main microcontroller UC, which may be a microcontroller developed specially for the terminal (ASIC). Microcontroller UC is associated with a non-volatile programme EEPROM memory and a RAM data memory and also input/output interfaces that are used by the various electronic components, particularly the radio frequency transmitter/receiver module RFI, the display screen DU and the keypad KB. Main microcontroller UC is also connected, through an appropriate interface SCI, to different smart card readers, one of which is connected to a micro smart card MIC, the role of which will be detailed below. The microcontroller can thus be connected by means of interface SCI, in addition to card MIC, to a SAM card and a ICC payment card. The integrated circuit board may also contain a secure microcontroller SUC to which are connected keypad KB and graphic display DU. [0023] Secure microcontroller SUC is generally present when the terminal is required to read magnetic stripe cards and/or protect the confidentiality of the secret identification code, also called PIN code, which is entered by the user. The main functions of the secure microcontroller SUC in that case are to scramble the signals transmitted in order to keep the data entered on keypad KB from being detected by simply analysing the signals going into microcontroller UC. Secure microcontroller SUC also contains secret bank card keys and secret key encryption algorithms in order to securely transmit the PIN code through the telecommunication network to the bank servers, which have the same keys. When it is present, secure microcontroller SUC is directly connected to the main microcontroller through a communication bus.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Quesselaire’s teachings in Reese’s VIRTUAL POS TERMINAL METHOD AND APPARATUS enabled, for the advantage of  providing payment card verification and cardholder authorization for more secure authentication.
Regarding Claim 8:  Reese in view of Quesselaire disclose the apparatus of claim 7, wherein the payment kernel is configured to support both local and remote execution of payment processing based on merchant and merchant acquirer rules, wherein the secure MCF is configured to perform input/output functions with a merchant payment application for the transaction. (at least see Reese [0070]).
Regarding Claims 2,  9 and 29:  Reese in view of Quesselaire disclose the apparatus of claim 7 further comprising one or more of the following: the reader, the reader configured to read a payment and/or identity instrument; a sensor switch, the sensor switch configured to initiate and/or terminate a transaction (at least see Reese [0071]).
Regarding Claims 4, 10 and 30:  Reese in view of Quesselaire disclose the apparatus of claim 7, further including the second MCF, wherein the secure MCF and/or the second MCF is to perform I/O (input/output) functions (at least see Reese Fig. 5)
Regarding Claims 5 and 11:  Reese in view of Quesselaire disclose the apparatus of claim 10, wherein the secure MCF is configured and arranged with the second MCF perform I/O (input/output) functions with a certified EMV level 3 (L3) payment application, wherein EMV stands for Europay, MasterCard, and Visa, wherein the secure MCF and/or the second MCF is further to perform I/O (input/output) functions with one or more of the following: the reader, the reader configured to read a payment and/or identity instrument, the sensor switch, the sensor switch configured to initiate and/or terminate a transaction (at least see Reese[0112]).
Regarding Claims 6 and  12:  Reese in view of Quesselaire disclose the apparatus of claim 10, wherein the secure MCF is configured and arranged with the second MCF perform I/O (input/output) functions with a certified EMV level 3 (L3) payment application via the second MCF which is remote relative to the device, wherein EMV stands for Europay, MasterCard, and Visa (at least see Reese [0114]).
Regarding Claim 13:  Reese in view of Quesselaire disclose the apparatus device of claim 12, wherein the payment kernel is interfaced to the device via the second MCF (at least see Reese [0023]).
Regarding Claim 14:  Reese in view of Quesselaire disclose the apparatus of claim 7, wherein the payment kernel to be configured by a merchant and/or merchant acquirer for a merchant payment and/or a user authentication transaction (at least see Reese [0028]-[0029]).
Regarding Claim 15:  Reese in view of Quesselaire disclose the apparatus of claim 7, wherein the secure element is configured to execute: a secure element application either local to and/or remote to the device, wherein the secure element application is used for payment and/or authentication (at least see Reese [0025])
Regarding Claim 16:  Reese in view of Quesselaire disclose the apparatus of claim 9, wherein the sensor switch is further configured to collect user authentication data and notify a user of a device status (at least see Reese [0114]).
Regarding Claim 17:  Reese in view of Quesselaire disclose the apparatus of claim 10, wherein the secure MCF and/or the second MCF is configured to perform I/O (input/output) functions with a certified EMV level 3 (L3) payment application, wherein EMV stands for Europay, MasterCard, and Visa (at least see Reese [0098]).
Regarding Claim 18:  Reese in view of Quesselaire disclose the apparatus of claim 17, wherein the I/O (input/output) functions provide transaction level routing between the payment kernel that is local to the device and the payment kernel that is remote to the device (at least see Reese Fig. 15).
Regarding Claim 19:  Reese in view of Quesselaire disclose the apparatus of claim 18 wherein a routing logic is determined based on one or more of the following: payment and/or identification instrument, payment and/or identification application, payment and/or identification application data elements, payment and/or identification transaction history, merchant type, merchant payment processing rules, merchant device identification rules, merchant device user authentication rules, merchant acquirer data element and processing results (at least see Reese [0058]).
Regarding Claim 20:  Reese in view of Quesselaire disclose the apparatus of claim 7, wherein a customer initiates a transaction by presenting a payment and/or identity instrument to the device (at least see Reese [0028]).
Regarding Claim 21:  Reese in view of Quesselaire disclose the apparatus of claim 20, wherein the identity instrument is configured authentication of a user and is comprised of one or (at least see Reese [0059]).
Regarding Claim 22:  Reese in view of Quesselaire disclose the apparatus of claim 7, wherein the secure MCF is configured to initiate the transaction in response to data from a merchant payment application, the data being indicative of a merchant and/or customer initiating the transaction from an external system that requires a payment and/or authentication from a user (at least see Reese [0041]).
Response to Arguments
Applicant’s arguments with respect to claims 7-22 and 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FATEH M OBAID/Primary Examiner, Art Unit 3627